Willard, Circuit Judge,
after recapitulating the evidence and reading the statute definition of robbery in the first and second degree (2 R. S. 677, § 55, 56), said: If the jury believe that the prisoner intended to communicate to the prosecutor the idea that he was to be taken back to Vermont, on a charge of having had sexual connection with his mare, unless he delivered his money, and the prosecutor parted with his money through fear of that charge being made against him when taken back to Vermont, the offence amounts to robbery in the second degree.
The prisoner did not, in explicit terms, make any direct charge against the prosecutor; nor is it necessary that he should do so, in unequivocal language, or in any particular form. It is enough if the language he used was intended to communicate such a charge, and was so understood at the time by the prosecutor.
The jury found him guilty of robbery in the second degree, and he was sentenced to state prison for six years and six months.
Note. — See 1 Leach’s Cr. Cases, 278; 1 Russ, & Ryan, 145, 375, 408.